Citation Nr: 1604525	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to service-connected coronary artery disease and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Veteran initiated the appeal process regarding the claim of service connection for Barrett's esophagus with a January 2013 Notice of Disagreement.  Prior to the issuance of a Statement of the Case as to this issue, the Veteran withdrew the appeal of service connection for Barrett's esophagus in a January 2013 submission (via VA Form 9); as such, that issue is not in appellate status, and is not before the Board.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for hypertension.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran contends that the hypertension is due to exposure to Agent Orange (herbicides) during service.  In this regard, the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Form DD 214 reflects that the Veteran was in the Republic of Vietnam from November 1970 to May 1971.  In the alternative, the Veteran contends that the hypertension is secondary to the service-connected diabetes mellitus and/or coronary artery disease.  

Generally, hypertension is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  In December 2013, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2012 (Update 2012).  A determination was made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for certain conditions, including: cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer).  79 Fed. Reg. 20,312 (Apr. 11, 2014).

Based on the law, a veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

The Veteran underwent a VA hypertension examination in November 2013.  The VA examiner diagnosed hypertension and opined that the hypertension is less likely than not proximately due to, or the result of, the Veteran's service-connected condition (diabetes mellitus).  In a January 2014 VA addendum medical opinion, the VA examiner who conducted the November 2013 VA hypertension examination opined that the hypertension was not aggravated by the service-connected diabetes mellitus.  

Here, while the VA examiner provided opinions with rationales as to whether the hypertension was caused (proximately due to), or aggravated by, the service-connected diabetes mellitus, the VA examine did not opine as to the relationship, if any, between the service-connected coronary artery disease and the current hypertension.  Indeed, the Veteran also contends that the hypertension is due to the service-connected coronary artery disease.  See May 2011 Statement in Support of Claim.  In addition, the VA examiner did not opine as to the relationship, if any, between the current hypertension and the exposure to herbicides during service.  Combee, 34 F.3d at 1043-1044.  In this regard, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  As such, an addendum medical opinion should be obtained to assist in determining the relationship, if any, between the hypertension and the service-connected coronary artery disease, and whether the hypertension is related to the Veteran's active service, to include exposure to herbicides.

Accordingly, the case is REMANDED for the following actions:

1. Request that the VA examiner who conducted the November 2013 VA examination and provided the January 2014 addendum medical opinion review the electronic file, to include on VBMS and Virtual VA, and provide another addendum medical opinion regarding the etiology of the Veteran's hypertension.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the November 2013 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinions:

a) Is it as least as likely as not (a 50 percent probability or greater) that hypertension had its onset in service or is otherwise related to service, to include as due to exposure to herbicides?  

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.  The VA examiner should also give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

b) Is it at least as likely as not (a 50 percent probability or greater) that the hypertension was caused by the service-connected coronary artery disease?

c) If the answer to question b) is negative, is it at least as likely as not (a 50 percent probability or greater) that the hypertension was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected coronary artery disease?  If the VA examiner finds that the hypertension is aggravated by the service-connected coronary artery disease, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of service connection for hypertension in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




